Appeal from an order of County Court, Albany County, which denied an application for a writ of error coram nobis. In 1948 defendant was indicted in Albany County for murder, first degree; and on May 10, 1949 in the County Court he pleaded guilty to murder, second degree, and was sentenced to a period of imprisonment of from 35 years to life. In 1956 he brought a coram nobis proceeding addressed to this judgment, alleging misrepre*871sentation by his court-assigned counsel and collusion with the prosecutor. The County Court denied this application without a hearing on the ground that there was no evidence of such misrepresentation by the attorney to the defendant; but noting that the defendant indicated he had believed he would receive a minimum sentence of 20 years instead of 35 years, the court directed his return to the court for further consideration of the ease; and assigned an attorney to represent him. On May 8, 1957 the court in the interests of justice vacated the sentence; the defendant continued his guilty plea to murder, second degree, and the court resenteneed defendant to 20 years to life. This is an appeal from an order dismissing a further coram nobis proceeding addressed to that judgment. The grounds urged are that there had been a delay from September 7, 1948 when he was arrested at Port Dix, X. J. until September 9, 194-8 when he was arraigned in Albany before a Magistrate on the charge of murder; and that he had been threatened by the authorities to induce him to confess to the crime. The plea of guilty in 1949 and continued guilty plea in the further proceedings on resentence in 1957 effectively waived these contentions. The application was properly denied. Order unanimously affirmed. Present — Bergan, P. J., Coon, Gibson, Herliky and Reynolds, JJ.